                                    1
                                    2
                                    3
                                    4
                                    5
                                    6
                                    7
                                    8                           UNITED STATES DISTRICT COURT
                                    9                          NORTHERN DISTRICT OF CALIFORNIA
                                    10                                  OAKLAND DIVISION
                                    11
                                         MARCELINA ESPIRITU,                        Case No. 4:18-CV-02219-HSG
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400




                                                                   Plaintiff,       ORDER DISMISSING ACTION
       Ballard Spahr LLP




                                    13                                              WITH PREJUDICE PURSUANT
                                                  v.                                TO FEDERAL RULE OF CIVIL
                                    14                                              PROCEDURE 41(a)(1)(A)(ii)
                                         LOANME, INC.,
                                    15                                              The Honorable Haywood S. Gilliam,
                                                                   Defendant.       Jr.
                                    16                                              Complaint Filed: April 13, 2018
                                                                                    Trial Date: None Set
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                         DMWEST #36212784 v3                    1
                                         Case No. 4:18-CV-02219-HSG
                                         ORDER DISMISSING ACTION WITH PREJUDICE
                                    1             IT IS HEREBY ORDERED that pursuant to the parties’ Stipulation, this
                                    2 action is dismissed with prejudice pursuant to Federal Rule of Civil Procedure
                                    3 41(a)(1)(A)(ii). Each party shall bear their own costs and attorneys’ fees.
                                    4 IT IS SO ORDERED.
                                    5     DATED: January 16, 2019
                                                                                     The Honorable Haywood S. Gilliam, Jr.
                                    6                                                     United States District Judge
                                    7
                                    8
                                    9
                                    10
                                    11
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                         DMWEST #36212784 v3                     2
                                         Case No. 4:18-CV-02219-HSG
                                         ORDER DISMISSING ACTION WITH PREJUDICE
